May 1, 2012 CERTAIN FUNDS INTHE DREYFUS FAMILY OF FUNDS Supplement to Current Summary Prospectus Effective May 29, 2012, please use the following address: Dreyfus Shareholder Services If your account is opened directly with Dreyfus, P.O. Box 9879 to open the account, purchase additional shares, Providence, Rhode Island 02940-8079 or sell shares by mail Dreyfus Institutional Department If your account is opened through a third party P.O. Box 9882 (other than an insurance company separate Providence, Rhode Island 02940-8082 account), to open the account, purchase additional shares, or sell shares by mail Effective May 29, 2012, the following supersedes any contrary information contained in the Prospectus: In general, the minimum subsequent investment is $100. DRY-POSUM-0512
